DETAILED ACTION
Claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27-28 are presented for examination.
	Applicant’s Amendment filed November 16, 2021 has been entered into the present application. 
	Claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27-28 remain pending and under examination. Claims 23 and 26 are cancelled. Claims 1-2, 5, 9, 12, 24 and 28 are amended. 
Applicant’s arguments, filed November 16, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statements filed November 16, 2021 (eight pages total) have been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a, the Examiner has considered the cited references. 

Status of Objections/Rejections Set Forth in the September 14, 2021 Office Action
	In reply to the objection to claim 28 as set forth at p.3 of the previous Office Action dated September 14, 2021, Applicant now amends claim 28 to correct the spelling of “benzodiazepine”. Accordingly, the objection is now hereby withdrawn. 
	In reply to the rejection of claims 23, 26, and 28 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph) for new matter, as set forth at p.3-6 of the previous Office Action dated September 14, 2021, Applicant now cancels claims 23 and 26, and further amends claim 28 to remove the limitation directed to “wherein the patient is one who previously received benzodiazepine treatment that was not effective” and recite in its place “wherein the patient is one who previously received benzodiazepine treatment”. Accordingly, the rejection is now hereby withdrawn.

	In reply to the rejection of claims 1-7 and 9-11 under 35 U.S.C. §103 as being unpatentable over Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) in view of Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61), as set forth at p.9-12 of the previous Office Action dated September 14, 2021, Applicant now amends claim 1 to narrow the permissible quantity of azelastine from “up to about 8 mg” to now recite “about 3 mg to about 8 mg”, thereby distinguishing over the 1 mg twice daily quantity of azelastine disclosed by Hatakeyama et al., with concordant amendments also presented in claim 2 (now limiting the range to “about 4 mg to about 8 mg”) and claim 5 (now limiting the range to “about 3 mg to about 6 mg”). Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 12, 14-15, 21-22, 24-25 and 27 under 35 U.S.C. §103 as being unpatentable over Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) in view of Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int. 2008; 8:59-61), as set forth at p.12-16 of the previous Office Action dated September 14, 2021, Applicant now amends claims 12 and 24 to narrow the permissible quantity of azelastine from “up to about 8 mg” to now recite “about 3 mg to about 8 mg”, thereby distinguishing over the 1 mg twice daily quantity of azelastine disclosed by Hatakeyama et al. Accordingly, the rejection is now hereby withdrawn. 

	In reply to the provisional rejection of claims 12, 14-15, 21-22, 24-25 and 27 on the grounds of nonstatutory double patenting as being unpatentable over claims 7 and 19 of U.S. Patent Application No. 17/459,868 in view of Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004), as set forth at p.30-33 of the previous Office Action dated September 14, 2021, Applicant now submits an acceptable Terminal Disclaimer over the ‘898 application with the papers filed November 16, 2021. Accordingly, the provisional rejection is now hereby withdrawn. 
Upon further reconsideration of Applicant’s claims as amended, however, new grounds for rejection are set forth infra.

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dang et al. (U.S. Patent No. 8,071,073 B2; 2011) in view of Munoz-Cano et al. (“Severity of Allergic Rhinitis Impacts Sleep and Anxiety: Results from a Large Spanish Cohort”, Clinical and Translational Allergy, 2018; 8 (Article No. 23, p.1-9) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004).
	Dang et al. teaches an oral dosage pharmaceutical composition comprising a therapeutically effective dose of azelastine (or a pharmaceutically acceptable salt or ester thereof) to provide about 0.5 mg to about 10 mg per dose, with one or more pharmaceutically acceptable carriers or excipients, wherein at least one of the pharmaceutically acceptable carriers or excipients is a taste-masking agent, e.g., sucralose (col.3, l.62-col.4, l.3). Dang et al. teaches that azelastine may be used in the form of a pharmaceutically acceptable salt, such as azelastine hydrochloride, in an amount of 0.5-10 mg (col.4, l.3-6). Dang et al. teaches that the oral composition is formulated as, e.g., a liquid solution, suspension, tablet, capsule, chewable tablet, orally disintegrating tablets, etc. (col.4, l.8-12). Dang et al. teaches that the compositions are administered to a patient for the treatment of allergy-related conditions, e.g., allergic rhinitis (AR), allergic conjunctivitis, etc. (col.3, l.50-53).
	Dang et al. differs from the instant claims only insofar as it does not explicitly teach the further incorporation of alprazolam into the composition in an amount of “up to about 4 mg” (claim 1), “about 0.2 mg to about 0.9 mg” (claims 3-4), or “about 0.2 mg to about 1 mg” (claim 5).
	Munoz-Cano et al. teaches that anxiety and depression are commonly associated with AR, further observing in a study of 675 adults (> 18 years of age) with perennial and seasonal AR were found 
	 Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity hydroxypropyl methylcellulose (HPMC) and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, para.[0043]). Franz et al. teaches that the sustained-release alprazolam tablets are specifically useful in the treatment or management of general anxiety disorder or anxiety associated with depression (p.4, para.[0045]). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying Dang’s oral azelastine (or hydrochloride salt thereof) dosage form for the treatment of AR to further incorporate alprazolam for the treatment of anxiety and depression as taught by Franz et al. because Munoz-Cano et al. teaches the comorbidity of AR with anxiety and depression in AR patients. The skilled artisan would have been motivated to combine the oral azelastine (or hydrochloride salt thereof) dosage form Dang et al. with the alprazolam of Franz et al. for administration to an AR patient with anxiety and depression for the effective treatment of AR, as well as the psychological symptoms of anxiety and depression known to be associated with AR in the AR patient with anxiety and depression. Also, the skilled artisan would have been motivated to formulate a single oral dosage form comprising the azelastine (or hydrochloride salt thereof) and alprazolam for this therapeutic purpose to minimize the number of dosage forms to be administered and to yield a single oral composition effective for treating both AR and associated symptoms of anxiety and depression in this subject with both AR and anxiety and depression. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dang’s oral 
	The skilled artisan would have found it prima facie obvious to formulate the oral pharmaceutical dosage form with about 0.1-5 mg alprazolam in view of Franz’s teachings demonstrating the efficacy of 0.1-5 mg alprazolam orally administered for the treatment and management of anxiety disorder or anxiety with depression. 
The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (claim 1), “about 0.2 mg to about 0.9 mg” (claims 3-4) or “about 0.2 mg to about 1 mg” (claim 5), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).
	Similar rationale applies also to Applicant’s instantly claimed ranges of azelastine (or salt thereof), which are “about 3 mg to about 8 mg” (claim 1), “about 4 mg to about 8 mg” (claim 2), or “about 3 mg to about 6 mg” (claim 5), or azelastine hydrochloride of “about 3 mg to about 6 mg” (claim 9), which fall squarely within Dang’s disclosed oral dosage range of 0.5-10 mg azelastine (or hydrochloride salt thereof) – thereby rendering such ranges prima facie obvious. Again, MPEP §2144.05.
	In claim 10, Applicant recites that the pharmaceutical composition is an oral dosage form.
	In claim 11, Applicant further limits the oral dosage form to a solid or liquid form. 
	Dang et al. clearly teaches the formulation of azelastine (or hydrochloride salt thereof) into an oral dosage form, including, e.g., solid forms (tablets, capsules, etc.), as well as liquid forms (liquid solutions, suspensions, etc.), thereby meeting Applicant’s requirement that the azelastine and alprazolam 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	2.	Claims 12, 14-15, 21-22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz-Cano et al. (“Severity of Allergic Rhinitis Impacts Sleep and Anxiety: Results from a Large Spanish Cohort”, Clinical and Translational Allergy, 2018; 8 (Article No. 23, p.1-9) in view of Dang et al. (U.S. Patent No. 8,071,073 B2; 2011) and Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004).
	Munoz-Cano et al. teaches that anxiety and depression are commonly associated with AR, further observing in a study of 675 adults (> 18 years of age) with perennial and seasonal AR were found to exhibit more anxiety and depression symptoms, with AR symptom severity correlating to worse anxiety and depression symptoms (col.1, para.2, p.6-col.2, para.1, p.6). 
	Munoz-Cano et al. differs from the instant claims only insofar as it does not explicitly teach (i) the administration of a pharmaceutical composition of about 3 mg to about 8 mg azelastine (or pharmaceutically acceptable salt thereof) and up to about 4 mg alprazolam to the AR patient with anxiety and depression (claims 12, 24), or more narrowly, “up to or about 1 mg” alprazolam (claim 21), or (ii) the frequency or duration of administration (claims 14-15), (iii) the composition of azelastine and alprazolam in an oral solid or liquid pharmaceutical dosage form (claim 27), or (iv) the quantity of azelastine is present within the recited ranges in an amount that is 5x that of alprazolam (claims 22, 25).
	Dang et al. teaches an oral dosage pharmaceutical composition comprising a therapeutically effective dose of azelastine (or a pharmaceutically acceptable salt or ester thereof) to provide about 0.5 mg to about 10 mg per dose, with one or more pharmaceutically acceptable carriers or excipients, wherein at least one of the pharmaceutically acceptable carriers or excipients is a taste-masking agent, e.g., sucralose (col.3, l.62-col.4, l.3). Dang et al. teaches that azelastine may be used in the form of a pharmaceutically acceptable salt, such as azelastine hydrochloride, in an amount of 0.5-10 mg (col.4, l.3-
	 Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity HPMC and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, para.[0043]). Franz et al. teaches that the sustained-release alprazolam tablets are specifically useful in the treatment or management of general anxiety disorder or anxiety associated with depression (p.4, para.[0045]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering a pharmaceutical composition comprising a combination of alprazolam and azelastine hydrochloride to Munoz-Cano’s AR patient with anxiety and depression because Dang et al. teaches oral azelastine (or hydrochloride salt thereof) dosage forms (particularly tablets) for the treatment of AR, and Franz et al. teaches oral alprazolam tablets for the treatment of anxiety with depression. The skilled artisan would have been motivated to combine the oral azelastine (or hydrochloride salt thereof) tablets of Dang et al. with the oral alprazolam tablets of Franz et al. for administration to an AR patient with anxiety and depression for the effective treatment of both AR and the associated symptoms of anxiety and depression in the AR patient with anxiety and depression. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a pharmaceutical composition of azelastine (or hydrochloride salt thereof) and alprazolam to Munoz-Cano’s AR patient with anxiety and depression in view of the 
Applicant should note that the AR subject with anxiety and depression as clearly established in the art by Munoz-Cano et al. constitutes “a patient with a psychiatric disorder”, wherein the psychiatric disorder is anxiety disorder and depression, as claimed. Note that the instant claims do not patentably exclude patients with any one of the recited psychiatric disorders in addition to another concomitant medical condition (in this case, AR).
The skilled artisan would have found it prima facie obvious to formulate the oral pharmaceutical tablet composition with about 0.1-5 mg alprazolam in view of Franz’s teachings demonstrating the efficacy of about 0.1-5 mg oral alprazolam in the treatment and management of anxiety with depression. This skilled artisan would have additionally found it prima facie obvious to modify such pharmaceutical composition to further incorporate about 3-8 mg azelastine (or hydrochloride salt thereof) in view of Dang’s teachings demonstrating the efficacy of 0.5-10 mg azelastine (or hydrochloride salt thereof) in treating and managing AR. Note that administration of such oral tablet dosage form constitutes an oral solid form administered “once daily” on any one day it was administered to the subject in question, thereby additionally meeting the limitations of Applicant’s claims 14 and 27. 
The incorporation of 0.5-10 mg azelastine (or hydrochloride salt thereof), as taught by Dang et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “about 3 mg to about 8 mg” (i.e., 2.7-8.8 mg, when taking into account the + 10% variation imputed by the term “about”, as defined at p.8, para.[0046] of the as-filed specification) (claims 12, 24), thereby rendering such instantly claimed range prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.3d 1575, 16 USPQ 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).
+ 10% variation imputed by the term “about”, as defined at p.8, para.[0046] of the as-filed specification) (claims 12, 24), or “up to about 1 mg” (i.e., up to 1.1 mg, when taking into account the + 10% variation imputed by the term “about”, as defined at p.8, para.[0046] of the as-filed specification) (claim 21), thereby rendering such instantly claimed ranges prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).
The ordinarily skilled artisan would have additionally found it prima facie obvious to administer the azelastine (or hydrochloride salt thereof) and alprazolam oral tablet composition for a period of at least 6 weeks (claim 15) because AR (and, by extension, its associated symptoms of anxiety and depression) was known to be a chronic condition, thus, suggesting the need for effective therapeutic mitigation of both conditions in the AR patient with anxiety and depression as an ongoing need requiring long-term administration of efficacious therapy, such as, e.g., over a period of 6 weeks or more.
Furthermore, the suggestion of combining azelastine (or hydrochloride salt thereof) and alprazolam within these broader disclosed ranges of 0.5-10 mg azelastine (or hydrochloride salt thereof) or 0.1-5 mg alprazolam, respectively, for the therapeutic purpose of treating AR and related anxiety and depression in an AR subject with anxiety and depression as set forth by Munoz-Cano et al. also provides for combinations of azelastine with alprazolam in which the azelastine is present in an amount that is 5x the amount of the alprazolam (claims 22, 25). For example, the incorporation of 1 mg azelastine hydrochloride – suggested by Dang et al. to be effective to treat and manage AR - with alprazolam within the range of 0.1-5 mg - such as 0.2 mg - for this purpose constitutes a combination of azelastine and prima facie obvious.
In claim 24, Applicant defines “[a] method” of administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount of about 3 mg to about 8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with any one of the recited psychiatric disorders “for the purpose of suppressing inflammation in the central nervous system”.
Applicant should note that the prior art teachings of Munoz-Cano et al. in view of Dang et al. and Franz et al. clearly suggest executing the same active step defined in instant claim 24 (i.e., administering a pharmaceutical composition comprising a combination of azelastine and alprazolam, wherein azelastine is present in an amount of about 3-8 mg and alprazolam is present in an amount up to about 4 mg, to a patient with a psychiatric disorder as claimed). The intended purpose of such administration – in claim 24, “for the purpose of suppressing inflammation in the central nervous system” – defines an intended effect observed in the patient following the single active step of administration as provided for in claim 24 to yield this intended result. As the prior art teachings clearly address each and every active step of the method as defined in Applicant’s claim 24, the intended result of the method must necessarily yield from these cited prior art teachings, when combined. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Starkstein et al. (“The Construct of Generalized Anxiety Disorder in Alzheimer Disease”, Am J Geriatr Psychiatry, 2007 Jan; 15(1):42-49) in view of Franz et al. (U.S. Patent Application Publication No. 2004/0006072 A1; 2004) and Hatakeyama et al. (“Azelastine Hydrochloride on Behavioral and Psychological Symptoms and Activities of Daily Living in Dementia Patients”, Geriatr Gerontol Int, 2008; 8:59-61).
Starkstein et al. teaches the comorbidity of generalized anxiety disorder (GAD) in patients with Alzheimer’s disease (AD), noting that the results of an experimental study of 552 patients with AD 
Starkstein et al. differs from the instant claims only insofar as it does not explicitly teach the administration of a pharmaceutical composition of azelastine (or pharmaceutically acceptable salt thereof) and alprazolam to the AD patient with GAD, wherein azelastine (or salt thereof) is present in an amount “up to about 8 mg” and alprazolam is present in an amount “up to about 4 mg”, wherein the patient is one who previously received benzodiazepine treatment (claim 28). 
Franz et al. teaches a sustained-release alprazolam tablet comprising (a) alprazolam in an amount of about 0.1 mg to about 5 mg per tablet, (b) a high viscosity HPMC and (c) a low viscosity HPMC, wherein the total amount of HPMC is about 110 mg to about 135 mg per tablet and the high and low viscosity HPMCs are present in a weight ratio of about 40:60 to about 60:40 (p.2, para.[0014]). Franz et al. teaches that alprazolam is present in the tablet in an amount of about 0.1 mg to about 5 mg, preferably about 0.5 mg to about 3 mg, more specifically, about 0.5 mg, about 1 mg, about 2 mg or about 3 mg (p.2, para.[0026]; p.3, para.[0041]). Franz et al. teaches that the tablet is administered orally for the treatment of a central nervous system condition for once or twice daily dosing in humans (p.3, para.[0043]). Franz et al. teaches that the sustained-release alprazolam tablets are specifically useful in the treatment or management of GAD (p.4, para.[0045]).
Hatakeyama et al. teaches an experimental study of azelastine hydrochloride administered in an amount of 1 mg twice per day to patients having AD, vascular dementia, or both, for 4 weeks (p.59, col.2, para.2; Table 1, p.60; Fig. 1, p.60). Hatakeyama et al. teaches that significant improvement in NPI (a measure of the behavioral and psychological symptoms of dementia) score was observed in the patients that received azelastine hydrochloride therapy - specifically, improvements in hallucinations, agitation/aggression, irritability/lability, and aberrant motor activity - as compared to the control subjects (col.2, para.3, p.59-col.1, para.1, p.60).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a pharmaceutical composition of alprazolam and azelastine hydrochloride to Starkstein’s AD patient with GAD in view of the known efficacy of alprazolam in the treatment of GAD, and azelastine hydrochloride in the treatment of behavioral and psychological symptoms of AD, as evidenced by Franz et al. and Hatakeyama et al., respectively.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also found it prima facie obvious to administer such combination therapy to an AD patient with GAD that had previously received benzodiazepine therapy for GAD because such skilled artisan would have recognized that benzodiazepine treatment alone would have not been sufficient to treat both AD and GAD conditions in such patient and, therefore, would have recognized the therapeutic benefit of subsequently further incorporating azelastine therapy with previously administered benzodiazepine treatment to effectively treat both AD and GAD in such patient. 
Applicant should note that the AD subject with GAD as established by Starkstein et al. constitutes “a patient with a psychiatric disorder”, wherein the psychiatric disorder is GAD, as claimed. Note that the instant claims do not patentably exclude patients with a psychiatric disorder, such as GAD, with another concomitant medical condition (in this case, AD).
prima facie obvious to formulate the oral pharmaceutical tablet composition with about 0.1-5 mg alprazolam for twice-daily oral administration in view of Franz’s teachings demonstrating the efficacy of about 0.1-5 mg oral alprazolam twice-daily in the treatment and management of GAD. This skilled artisan would have additionally found it prima facie obvious to modify such pharmaceutical composition to further incorporate 1 mg azelastine hydrochloride also for twice-daily administration in view of Hatakeyama’s teachings demonstrating the efficacy of 1 mg azelastine hydrochloride twice-daily in improving behavioral and psychological symptoms of AD.
The incorporation of 0.1-5 mg alprazolam, as taught by Franz et al., constitutes a range that clearly circumscribes and/or overlaps with Applicant’s instantly claimed range of “up to about 4 mg” (i.e., up to 4.4 mg, given Applicant’s definition of the term “about” as circumscribing a + 10% variation at p.8, para.[0046] of the as-filed specification), thereby rendering such instantly claimed range prima facie obvious. MPEP §2144.05 (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ... “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)”).
Also, the incorporation of 1 mg azelastine hydrochloride constitutes an amount that falls within Applicant’s claimed range of “up to about 8 mg” (i.e., up to about 8.8 mg, given Applicant’s definition of the term “about” as circumscribing a + 10% variation at p.8, para.[0046] of the as-filed specification) (claims 12, 24), thereby rendering Applicant’s claimed range prima facie obvious.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the previously applied rejections under AIA  35 U.S.C. §103 in view of the submitted amendments (Remarks, p.8-9). 
infra.
	For these reasons supra, rejection of claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27-28 is proper. 

Conclusion
Rejection of claims 1-7, 9-12, 14-15, 21-22, 24-25 and 27-28 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 6, 2021